Citation Nr: 1120172	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include a right knee strain, including as secondary to service-connected pes planus.

2.  Entitlement to service connection for left ankle disorder, to include a left ankle strain, including as secondary to service-connected pes planus.

3.  Entitlement to service connection for right ankle disorder, to include a right ankle strain, including as secondary to service-connected pes planus.

4.  Entitlement to service connection for a cervical spine disorder, to include a cervical strain, including as secondary to service-connected lumbosacral strain and right shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2009 decision, the Board granted the Veteran's pes planus service connection claim and the issues of service connection for right knee strain, cervical strain and bilateral ankle strain were remanded to the RO for further development.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's right knee strain, bilateral ankle strain and cervical strain claims so that he is afforded every possible consideration.

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context, as a clarifying point, the Board observes that with respect the cervical spine, the service treatment records reflect a cervical strain in 1993, and a post-service report of medical history in April 1998 indicates "neck tight and after stiff hurt in Army."  An August 2009 statement from the Veteran's representative indicates that the Veteran has experienced pain in his neck ever since a weight-lifting incident in service.  With regard to the ankles, the Veteran stated that he was treated in Korea and indicated that his right ankle was weak due to constant parachute landings.  (See April 2009 Statements).  In the January 2010 VA examination report, the Veteran also noted pain in his ankles started in 1986 or 1987, and that the right knee condition started in 1993.  Most recently, the Veteran's representative submitted a statement regarding the four issues on appeal in January 2011 indicating that "the Veteran seeks service connection for his conditions.  It is his contention that the condition is due his military service."

The September 2009 Board remand requested the VA examiner to express an opinion as to whether the Veteran's "current right knee and bilateral ankle conditions are related to his active military service or were caused or are aggravated by the Veteran's service-connected pes planus" and as to whether the Veteran's "current cervical spine condition is related to his active military service or was caused or are aggravated by the Veteran's service-connected lumbosacral strain and or right shoulder strain." (Emphasis added.)

A review of the post-remand January 2010 VA examination report reveals that the VA examiner did not provide specific opinions as to whether the claimed disorders were related to the Veteran's active military service.  Further, the examiner did not discuss aggravation and did not offer an opinion as to whether the Veteran's service-connected disabilities caused an increase in the severity of his claimed disorders beyond the natural progression of the disease.  The January 2010 VA examiner opined that the Veteran's "chronic right knee strain is not related to the veteran's service connected pes planus," that his "chronic ankle strain bilaterally is related to other factors other than his bilateral pes planus," and that his "current complaint of neck pain is more likely than not to be not related to his lumbosacral strain or to his right shoulder strain." (Emphasis added.)  Because VA failed to comply with the Board's September 2009 remand instructions pertaining to direct service connection and aggravation, the Board has no discretion and must again remand the right knee strain, bilateral ankle strain and cervical strain claims back to the RO for further examination.

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the Veteran's claims folder to the VA examiner who conducted the January 2010 VA examination report, or to a VA examiner of appropriate expertise (if the January 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinions that were provided in the January 2010 VA examination report concerning the above-referenced claims for VA benefits.  The examiner must have access to and review the Veteran's entire claims file, including this REMAND.

After reviewing the claims file, the examiner is asked to an opinion as the following questions:

Right knee strain:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disorder, including a right knee strain, had its onset during service, or was otherwise caused by any incident that occurred during the Veteran's period of military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus is the cause of any currently diagnosed right knee disorder, including a right knee strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus caused a worsening of any currently diagnosed right knee disorder, including a right knee strain, beyond the natural progress of that disorder?

Left ankle strain:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left ankle disorder, including a left ankle strain, had its onset during service, or was otherwise caused by any incident that occurred during the Veteran's period of military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus is the cause of any currently diagnosed left ankle disorder, including a left ankle strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus caused a worsening of any currently diagnosed left ankle disorder, including a left ankle strain, beyond the natural progress of that disorder?

Right ankle strain:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right ankle disorder, including a right ankle strain, had its onset during service, or was otherwise caused by any incident that occurred during the Veteran's period of military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus is the cause of any currently diagnosed right ankle disorder, including a right ankle strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected pes planus caused a worsening of any currently diagnosed right ankle disorder, including a right ankle strain, beyond the natural progress of that disorder?



Cervical strain:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disorder, including a cervical strain, had its onset during service, or was otherwise caused by any incident that occurred during the Veteran's period of military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbosacral strain is the cause of any currently diagnosed cervical spine disorder, including a cervical strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected lumbosacral strain caused a worsening of any currently diagnosed cervical spine disorder, including a cervical strain, beyond the natural progress of that disorder?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right shoulder strain is the cause of any currently diagnosed cervical spine disorder, including a cervical strain?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right shoulder strain caused a worsening of any currently diagnosed cervical spine disorder, including a cervical strain, beyond the natural progress of that disorder?


It is essential that the examiner provide an opinion to each of the questions as stated in this REMAND.  It is also essential that the basis for each the opinions be fully explained with a complete discussion of the pertinent record evidence and sound medical principles, including an explication of any cited medical literature relied upon in the study of this case.

In formulating all medical opinions, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2. After the development requested above has been completed to the extent possible, the record should again be reviewed.  The issues of service connection for the above-referenced conditions should be adjudicated on a direct, secondary, and secondary aggravation basis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


